

113 HR 3394 IH: American Job Opportunity Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3394IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Ms. Brownley of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make the work opportunity tax credit permanent.1.Short titleThis Act may be cited as the American Job Opportunity Act.2.Work opportunity tax credit made permanent(a)In generalSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraph (4).(b)Effective dateThe amendment made by subsection (a) shall apply to wages paid after December 31, 2013.